El Juez Asociado, Sr. MacLeary,
emitió la opinión del tribunal.
En este pleito la Corte de Distrito de Mayagüez dictó' en 13 de mayo último, la siguiente sentencia:
“Esta causa fué llamada para juicio el día 30 de abril de 1910, compareciendo el demandante por su abogado Don José Benet, sin que *51compareciera la demandada, cuya rebeldía consta anotada en el récord. Oídos los alegatos, la prueba practicada y los argumentos del letrado concurrente, la corte reservó su decisión hasta el día de hoy en que declara que la ley y. los hechos están a favor del demandante, en su consecuencia declara con lugar la demanda y ordena que el deman-dante recobre de la demandada la suma de doscientos dollars, cin-cuenta centavos, en concepto de contribuciones pagadas a favor de dicha demandada y la suma de doscientos veinte y cinco dollars, por atenciones, cuidado y vigilancia del terreno de la demandada, desde el afin 1894 hasta el año 1909, y se imponen las costas a la demandada. Regístrese esta sentencia en el libro correspondiente de esta corte y líbrese mandamiento al marshal para su cumplimiento.”
Contra este sentencia se interpuso apelación a su debido tiempo, haciendo mención el apelante en su alegato' de. dos errores, que son como siguen:
“1. Que no se ha efectuado ningún emplazamiento legal, por haberse decretado la segunda orden de publicación antes de que, se expidiera el emplazamiento nuevo.
“2. El edicto no fué publicado durante los cuarenta días exigidos por la ley y según se requirió por la orden de la corte. ”
Consideremos dichos errores en el orden en que han sido presentados. ¿Se ha hecho entonces la citación en debida forma? Dos-citaciones se dirigieron en este caso al deman-dado, con el fin de que compareciera en la corte, á contestar la demanda que contra él se presentó. La primera estaba fe-chada en 6 de septiembre de 1909, y la segunda en 28 de enero, de 1910.
En 23 de septiembre de 1909, se ordenó que el servicio del emplazamiento en esta causa se hiciera por medio de edic-tos. Posteriormente, en 13 de enero último, se presentó una solicitud a la corte en la que se interesaba que se dictase una orden de embargo contra la propiedad del demandado, embargo que fué decretado en 18 del mismo mes. El día 20 .se prestó la fianza, procediéndose aí emba’rgo de la propiedad del demandado. En 25 de dicho mes el demandante presentó una moción a la corte para enmendar el emplazamiento que *52ya se había expedido, con el ñu de que la propiedad embar-gada apareciera descrita en el emplazamiento. El día 27 del propio mes la corte dictó la siguiente orden:
“Vista la petición del demandante presentada en 25 de enero de 1910, se ordena se libre nuevo emplazamiento por el secretario en la forma solicitada y, que dicho emplazamiento sea publicado en el perió-dico La Bandera Americana de esta ciudad, cuyo periódico se designa como el que con más probabilidad servirá para avisar a la demandada, y que la publicación se haga én la forma determinada en la orden de esta corte de 23 de septiembre de 1909, enviándose también una copia del nuevo emplazamiento bajo sobre certificado, a la última residencia de la demandada.”
Al siguiente día se expidió el nuevo emplazamiento titula-do “emplazamiento enmendado.” Dicho emplazamiento fué publicado en “La Bandera Americana,” periódico que se edi-ta en Mayagüez, en debida forma, durante los días 3, 7, 14 y 21 de febrero, y el Io. y 8 de marzo de 1910.
En 28 de abril de 1910, se anotó la rebeldía, por no ha-berse contestado la demanda. Y habiéndose incluido el caso en el calendario, la vista del mismo se celebró en 30 de abril, quedando sometido a la consideración de la corte hasta el día 13 de mayo en que se dictó sentencia a favor del demandante. En 10 de mayo de 1910, compareció el abogado F. H. Dexter Esq., sola y exclusivamente para impugnar la jurisdicción de la corte exponiendo las razones c¡ue tenía para hacer tal im-pugnación. De esta breve relación que hemos hecho, podemos examinar inmediatamente y resolver acerca de los supuestos errores de la corte inferior.
Enmendar un emplazamiento es una práctica desconoci-da en nuestro Código de Enjuiciamiento Civil. Si por cual-quier motivo resulta defectuoso un emplazamiento y no llena su objeto, entonces puede y debe expedirse un nuevo empla-zamiento al hacerse la debida solicitud; pero no podemos en-contrar ninguna autoridad que autorice se hagan enmiendas a un emplazamiento defectuoso para hacerlo eficaz y surta sus efectos desde la fecha en que fué originalmente expedido.
*53Está Men establecido que en una acción personal contra nna persona que resida fuera de la jurisdicción de nuestras ■cortes insulares, el diligenciamiento del emplazamiento no puede hacerse por publicación o edicto. Se ha resuelto por ■el Tribunal Supremo de los Estados Unidos que:
“Que una sentencia dictada en una acción personal es nula si la ■dicta una corte de Estado en un pleito sobre cobro de dinero contra uno que no reside en el Estado, y a quien se hizo el emplazamiento por medio de edictos, no haciéndole entrega personal de la citación dentro ■del Estado, y quien no hizo ninguna comparecencia; no pudiendo traspasarse su propiedad mediante venta con motivo de embargo por virtud de una sentencia.
“La sustitución del diligenciamiento por la publicación de edictos, >o en cualquier otra forma que esté autorizada, es bastante para noti-ficar a una persona que resida fuera, del objeto de los procedimientos ■establecidos, cuando ya la corte tiene jurisdicción sobre la materia objeto de la acción por virtud de embargo o algún acto semejante; pero cuando la acción se establece para determinar sus derechos per-sonales y obligaciones, o sea, cuando es meramente una acción in per-sonam, tal diligenciamiento hecho al demandado es ineficaz para todos los fines.” .
Pennoyer v. Neff, 95 U. S., 714.
Este caso ha sido citado repetidamente con aprobación y ‘■observado generalmente durante los últimos treinta años, en-tre otras cortes por la de California, en el caso de De La Mom-tanya. v. De La Montanya, 112 Cal., 109. Por consiguiente, •de acuerdo con la doctrina enunciada en el caso de P ennoy er sr. Neff, que ha sido bien establecida, no puede hacerse empla-zamiento alguno fuera de la isla, en el cual pueda fundarse una sentencia dictada en una acción personal, como lo fué la dictada en este caso. La primer tentativa para hacer el em-plazamiento fné frívola y no debe ser tomada-en considera-ción.
Pero, ¿fué válido el nuevo emplazamiento? Dejemos a un lado el error en que se ha incurrido al llamarle “emplaza-miento enmendado,” y considerémoslo como uno nuevo en ¡absoluto. Ciertamente que dicho emplazamiento no fué ex-*54pedido en la forma ordinaria, puesto qne la orden para sn publicación se dictó con anterioridad a qne la citación fnera expedida, lo qne está prohibido por la ley. Con arreglo a la jurisprudencia de California, en donde existe un Código de Enjuiciamiento Civil parecido al nuestro, la primer diligencia que se hace es la expedición del emplazamiento; y esto lo- ha-ce el secretario sin la intervención del juez, éste, previa justa causa, y después de entregarse el emplazamiento al marshal o funcionario encargado de cumplimentarlo, ordena que se haga la publicación en la forma que dispone el estatuto. Esta no es una cuestión insignificante y sí un requisito de la ley que. debe observarse estrictamente.
Pueblo v. Huber, 20 Cal., 82.
Forbes v. Hyde, 31 Cal., 351.
Cohn v. Kember, 47 Cal., 145.
Por tanto, en un caso pura y exclusivamente personal, la .corte no puede adquirir jurisdicción sobre un demandado que esté ausente y al otro lado de los mares “por una substitu-ción en el diligenciamiento del emplazamiento,” o sea, por virtud de la publicación del emplazamiento en un periódico, y echando al v correo una copia del mismo según dispone el estatuto.
Debe observarse un método distinto pudiendo la corte adquirir jurisdicción mediante procedimientos in rem. Esto es, en los casos en que la ley autoriza la expedición de un embargo y el secuestro de la propiedad perteneciente al deman-dado, y que está situada dentro de la. jurisdicción territorial de la corte, puede hacerse el diligenciamiento del emplaza-miento por edictos, y obtenerse una sentencia válida como consecuencia del mismo. Además, en la expedición del embargo e imposición del mismo en propiedad radicada dentro de la jurisdicción de la corte, deben observarse estrictamente los estatutos que regulan tales procedimientos para hacer efectivo el diligenciamiento. (Artículo 94 del Código de En-juiciamiento Civil, leyes de la sesión de 1904, pág. 212; Morse v. U. S. to use of Hine, 29 App. D. C., 442.)
*55Pasando ahora al segundo error qne se dice haberse co-metido por la corte inferior, y concediendo en beneficio de la disensión qne el emplazamiento fné expedido en debida forma, debemos investigar si fné publicado o nó por el tiempo qne la ley exige. La fijación de este término hasta cierto pnnto está sometido a la discreción del juez qne ordena la pnblicación, limitándose el estatuto simplemente a disponer qne se haga la pnblicación “por tanto tiempo como sea razonable, por lo menos nna vez a la semana,” pero “por no menos de nn mes.” Este término debe determinarse y fijarse al hacer la orden el juez. (Artículo'95 del Código de Enjuiciamiento Civil, ley de las Sesiones de 1904, pág. 212.) La orden en el presente; caso es como signe: , '
‘ ‘ Que el servicio de emplazamiento' en esta causa se haga a la de-mandada, Eugenia Teillard, por medio de edictos, que se publicarán en el periódico de mayor circulación de esta ciudad o de San Juan, a elección del demandante, haciéndose dicha publicación por lo menos una vez por semana durante un período de 40 días y enviándose tam-bién una copia del emplazamiento y de la demanda, bajo sobre certifi-cado, a la anterior residencia de la demandada en Grenoble, Francia. ’ ’
Parece que el término que en la orden se fijaba como razo-nable fué “un período de cuarenta "días.” Al dictar esta, orden y-fijar el término necesario para el emplazamiento, ejer-citó de una vez toda su discreción, convirtiéndose la orden así dictada en la ley que regía los procedimientos del caso. Ahora bien, ¿se cumplió dicha orden?.
La primera publicación se hizo el jueves día 3 de febrero y la última el martes día 8 de marzo. Este período com-prende, incluyendo ambas fechas, treinta y cuatro días.
Se alega que al contar el tiempo para la publicación, el cómputo debe hacerse por semanas, y que toda la semana em que se hace cada publicación debe incluirse al calcularse el período de la publicación; por lo tanto, empezando el mes de febrero en domingo debe contarse todo ese mes, o sea un término de veinte y ocho días, y que el 8'de marzo, que fué *56cuando se hizo el último edicto, fné jueves, debió extenderse el-término desde ese día hasta el fin de la semana, o sea el sá-hado día doce, y agregándose doce días de marzo a los veinte y ocho de febrero formarían cuarenta días, completándose así el término- exigido'.
Pero es innecesario determinar el tiempo por medio de este método para mostrar que podían comprenderse los cua-renta días por medio de este engaño. Dice la orden que la publicación se hará por un término de cuarenta días, no pu-diendo razonablemente ser interpretada dicha orden como significativa de alguna otra cosa, sino de que el. tiempo que transcurre de la primera a la última semana de la publicación, será por lo menos de cuarenta días. Si la orden hubiera fi-jado el término por semanas en vez de días, podría dársele otra interpretación; pero ella habla de días y significa días. (Morse v. U. S., 29 App. D. C. 433.) Pero el tiempo requerido para el diligenciamento del emplazamiento en todo el Código de Enjuiciamiento Civil está expresado en días, y en este caso el emplazamiento se ajusta al estatuto en este particular.
Era inútil que el juez de la corte inferior exprese en la or-den de 13 de mayo que considera que “el demandado ha tenido suficiente aviso” y que “ el emplazamiento fué publi-cado por un término suficiente; ” la cuestión ya estaba fuera de su discreción, y la única cuestión que quedó sometida a su consideración fué la de si la orden que había sido dictada previamente, había sido cumplida y llevada a efecto.
Según la consideración que hemos hecho, dicha orden no se llevó a efecto y el diligenciamiento del emplazamiento no fué completo. La publicación del aviso durante el debido tiempo, era necesario para conferir jurisdicción a la corte inferior sobre la persona del demandado, y dictar sentencia contra una persona que reside fuera de su jurisdicción. No habiéndose adquirido jurisdicción, la sentencia dictada por la corte' de Distrito de Mayagüez en 13 de mayo dé 1910, debe *57revocarse, y devolverse el caso para los debidos procedi-mientos.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández, y Aso-ciados, Wolf y del Toro.